Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to preliminary amendment filed 2/22/2021.
Claims 15-29 are new. Claims 1-14 have been canceled. 

Election/Restriction
This application contains claims directed to the following patentably distinct species
Species I (FIGs. 1-3) directed to a device with electrodes 121,123 connected to connection lead lines 123,124 formed above the substrate 110 (claims 23-26)
Species II (FIGs. 6-7) directed to a device with electrode 721 surrounding islands of electrode 722 that are connected to connection lines 723 within the substrate 110 (claims 27-29)
Species III (FIGs. 8-10) directed to a device with islands of electrodes 821,822 arranged in matrix and each connected to connection lines 823,824 within the substrate 110 (claims 20, 22)
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as detailed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 15-19 are generic to Species I-III, claim 21 is generic to Species I and III.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

More specifically, Species I-III require different search queries directed to the distinct arrangements of the electrodes and connection lines on the substrate as detailed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jason Martone (Reg. No. 59,469) on 12/14/2021 a provisional election was made without traverse to prosecute the invention of Species I (FIG. 1), claims 15-19, 21, and 23-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20, 22, and 27-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 reciting “the height of the upper surface of the second portion is higher than an upper surface of the LED devices” lacks adequate support. None of the parent application or the pending continuation application provide explicit support for the height of the upper surface of the electrodes to be above the LED devices. The specification does not provide any description comparing the height of the upper surface of the electrodes to the height of the upper surface of the LED devices. The drawings do not clearly show any height difference between the upper surface of the LEDs and the upper surface of the electrodes when the LEDs are mounted on top of the electrodes. Therefore, as best understood, the limitations as recited in claim 17 constitutes new matter.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
s 15-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE US 2014/0124801 A1.
 
    PNG
    media_image1.png
    495
    715
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    468
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    652
    media_image3.png
    Greyscale

In re claim 15, LEE discloses (e.g. FIGs. 1-7, 9-12) a light-emitting diode (LED) electrode assembly 100 comprising (or board 1033 in FIG. 14): 
a first substrate 110; 
a first electrode (121,141 in FIGs. 5 and 12, or 122 in FIG. 7) and a second electrode (131 in FIGs. 5 or 123 in FIG. 7) on the first substrate 110 spaced apart from each other; and 
a plurality of LED devices 151,152 on the first and second electrodes 121,122,123,131,141 and having a shape extending to one direction, 
wherein the first electrode 121,122,141 and second electrode 123,131 include a first portion (portion in cavities 125,135), and a second portion 121A,122A,123A,133,141A of which 
at least one end portion of the plurality of LED devices 151,152 is disposed on the first portion (portion in cavities 125,135) of the first electrode 121,122,141 or the first portion (portion in cavities 125,135) of the second electrode 123,131, and 
lower surfaces of the first portion (portion in cavies 125,135) of the first electrode 121,122,141 and the second electrode 123,131 are directly disposed on the first substrate, respectively (directly on substrate 110 in FIG. 10 or substrate 1033 in FIG. 14).

In re claim 16, LEE discloses (e.g. FIG. 10) wherein a first thickness of the first portion 128,138,139,148 is smaller than a second thickness of the second portion 121A,133,141A.

In re claim 17, LEE discloses (e.g. FIGs. 5, 7, 10, 12) wherein the height of the upper surface of the second portion 121A,122A,123A,133,141A is higher than an upper surface of the LED devices 151,152.

In re claim 18, LEE discloses (e.g. FIGs. 1-12) wherein a distance between the first portions (portion in cavities 125,135) of the first electrode 121,122,141 and the second electrode 123,131 is smaller than a length of the LED devices 151,152.

In re claim 19, LEE discloses (e.g. FIGs. 1-12) wherein a distance between the second portions of the first electrode 121A,122A,141A and the second electrode 123A,133 is greater than a length of the LED devices 151,152 (distance corresponding to the width of the cavity 125,135).



In re claim 23, LEE discloses (e.g. FIGs. 3, 7, 12) wherein the first electrode 121,122,141 and the second electrode 123,131 are extending in a first direction (e.g. lateral directions in FIGs. 3, 7 and 12), and spaced apart in a second direction (lateral direction in FIG. 3, crossing vertical direction in FIG. 7, lateral or vertical direction in FIG. 12), and the plurality of the LED devices 151,152 are arranged in the first direction (lateral direction) on the first electrode 121,122,141 and the second electrode 123,131.

Double Patenting
Claims 15-16 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,063,194 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of pending application are anticipated by the claims of U.S. Patent No. 11,063,194 B2.
In re claim 15, US 11,063,194 claims a light-emitting diode (LED) electrode assembly (claim 1) comprising: 
a first substrate (base substrate, claim 1); 
a first electrode and a second electrode on the first substrate spaced apart from each other (claim 1, lines 4-6); and 
a plurality of LED devices on the first and second electrodes and having a shape extending to one direction (claim 1, lines 10-12), 
wherein the first electrode and second electrode include a first portion (side portion, claim 1, lines 16-20), and a second portion (center portion, claim 1, lines 16-20) of which a height of an upper surface is higher than a height of an upper surface of the first portion (center portion being protruding has greater height, claims 2 and 5), 
at least one end portion of the plurality of LED devices is disposed on the first portion of the first electrode or the first portion of the second electrode (claim 1, lines 21-24), and 
lower surfaces of the first portion of the first electrode and the second electrode are directly disposed on the first substrate, respectively (claims 1 and 5, the base substrate and any intervening layers may be considered the “first substrate” on which the electrodes are directly disposed).

In re claim 16, US 11,063,194 claims wherein a first thickness of the first portion (thinner side portion, claim 1) is smaller than a second thickness of the second portion (thicker center portion, claim 1).

In re claim 23, US 11,063,194 claims wherein the first electrode and the second electrode are extending in a first direction and spaced apart in a second direction (claim 1, lines 4-6), and the plurality of the LED devices are arranged in the first direction on the first electrode and the second electrode (claim 1, lines 10-12).

In re claim 24, US 11,063,194 claims (claim 1, lines 7-9) further comprises: a first lead electrode extending in the second direction, and a second lead electrode extending in the second direction and spaced apart from the first lead electrode in the first direction, wherein the first electrode and the second electrode are disposed between the first lead electrode and the second lead electrode.

In re claim 25, US 11,063,194 claims (claim 1, lines 7-9) wherein the second electrode is connected to the second lead electrode.

In re claim 26, US 11,063,194 claims (claim 1, lines 7-9) wherein the plurality of the LED devices is disposed between the first lead electrode and the second lead electrode (claim 1, lines 10-12, 21-24 and claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815